ELECTRONIC RECORD




COA #      07-13-00387-CR                        OFFENSE:       21.1


           Harold Rosales v. The State of
STYLE:     Texas                                 COUNTY:        Denton


COA DISPOSITION:       AFFIRMED                  TRIAL COURT:   211th District Court



DATE: 07/28/2014                  Publish: NO    TCCASE#:       F-2011-2605-C




                        IN THE C OURT OF CRIMINAL APPEALS
                                                                                IJS3-J9
STYLE:   Harold Rosales v. The Statei of Texas       CCA#:

          Pro s t                     Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         Rgfuse\                                     JUDGE:

DATE:      /djotyi1/                                 SIGNED:                           PC:

JUDGE:      (/jk/jAM*^                               PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD